 

Exhibit 10.1

EXTENSION AGREEMENT

September 11, 2006

Spirit Finance Corporation
14631 N. Scottsdale Road
Suite 200
Scottsdale, AZ 85254

Citigroup Global Markets Realty Corp.
390 Greenwich Street
New York, New York 10013

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Master Repurchase
Agreement, dated as of December 7, 2005 (the “Master Repurchase Agreement”),
between Spirit Finance Corporation, as Seller (the “Seller”) and Citigroup
Global Markets Realty Corp., as buyer (the “Buyer”).  Any capitalized term used
but not defined herein shall have the meaning assigned to such term in the
Master Repurchase Agreement.

As of the date hereof and pursuant to the terms set forth in Section 28 of the
Master Repurchase Agreement, the Seller hereby requests to delete the first
sentence of Section 28 of the Master Repurchase Agreement in its entirety and
replace it with the following:

“This Agreement shall remain in effect until the earlier of (i) October 13,
2006, provided that such date may be extended, in Buyer’s sole discretion, upon
written request of the Seller delivered to Buyer not less than 60 days prior to
such date, or (ii) at Buyer’s option, the occurrence of an Event of Default
(such date, the “Termination Date”).”

As of the date hereof, the Buyer hereby acknowledges and agrees to the Seller’s
request to amend Section 28 of the Master Repurchase Agreement as set forth in
the paragraph immediately above.

With respect to the Seller’s request as of the date hereof in the second
succeeding paragraph above, the Buyer hereby: (i) waives the requirement set
forth in Section 28 of the Master Repurchase Agreement for the Seller to provide
60 days notice with respect to such request prior to September 13, 2006; and
(ii) waives the requirement set forth in Section 28 of the Master Repurchase
Agreement for the Seller to pay to the Buyer a Renewal Fee with respect to the
extension of the Termination Date from September 13, 2006 to October 13, 2006.


THIS LETTER AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME LETTER AGREEMENT.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Seller and the Buyer have caused their names to be
signed hereto by their respective officers thereunto duly authorized on the date
first above written.

SPIRIT FINANCE CORPORATION

 

 

 

 

By:

/s/ Christopher H. Volk

 

Name:

Christopher H. Volk

 

Title:

President and CEO

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

 

 

 

By:

/s/ John Powlowski

 

Name:

John Powlowski

 

Title:

Authorized Signor

 


--------------------------------------------------------------------------------